DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 5, 8 and 9 are amended.
Claims 2-4, 6, 7, 10 and 11 have been previously presented.

Specification
The substitute specification filed 09/03/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The amendment to the Specification filed on 09/03/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The new matter provided in the substitute specification was not properly underlined. Appropriate correction is required. The added material which is not supported by the original disclosure is as follows: 
 
Amendments to the Abstract 
Please replace the abstract with the following amended abstract: 


A method to generate intersection designs and evaluate their efficiency based on total conflicting volume. Intersection designs are generated by switching intersection movement positions. By iteratively switching movement positions, every possible intersection design is generated. Generated intersection designs are filtered through the design constraints. The best phasing sequence for an intersection design is dynamically generated by concurrently moving all non-conflicting movements. Dynamically generated phasing is used to determine the total conflicting volume for each intersection design. Finally, all intersection designs are ranked using total conflicting volume. 

Amendments to the Specification: 
Please replace paragraph [0008] with the following amended paragraph: 
[0008] There are several limitations of the current state-of-art intersection analysis tool, Cap- X. In order to use the critical lane analysis method, the design of intersection must be known beforehand. However, only a limited number of intersection designs are currently known. Additionally, in order to use the critical lane analysis method, the phasing scheme for the intersection designs has to be manually developed. Based on this manually developed phasing schemes, the total critical lane volume can be calculated for the intersection. It is practically impossible to develop phasing scheme manually for all possible intersection design. Hence, Cap-X cannot be extended to include every possible intersection designs. There is a need for a generalized critical lane methodology that can be applied to all intersection design without manual decision making. Thus, there is a need for a system method that can generate all possible intersection layout and compare their design efficiency. 
Please replace paragraph [0009] with the following amended paragraph: 
[0009] Broadly speaking, the invention is a method which can generate and rank all possible intersection design layouts at an intersection for a given turning movement demand volume. is generated 

Please replace paragraph [0010] with the following amended paragraph: 
Total intersection conflicting volume are determined using two approaches; boundary method -A and boundary method-B. Boundary method-A is focused on generating intersection designs which are more practical at the cost of generating less efficient intersection designs. Whereas, boundary method-B generates the most efficient intersection designs possible, without any consideration of additional requirements for the secondary intersections created at the boundary. The two methods differ in their principals and hence, have their own advantages and disadvantages for practical applications. Intersection designs are ranked based on their total conflicting volume. Two separate intersection design ranks are generated using boundary method -A and boundary method -B. 
Please replace paragraph [0013] with the following amended paragraph: [0013] Fig. 1 is a flow diagram of intersection design generation and evaluation method
 
Please replace paragraph [0024] with the following amended paragraph: 
[0024] Fig. 1 illustrates a flow diagram of various modules that constitutes intersection design generation and evaluation method system 100, in accordance with one embodiment. As shown, user input 102 is received from an end user. The user input 102 contains information related to designs of a typical intersection layout, traffic demand volume and other information that can affect efficiency of the intersection operation. The user input 102 is passed to the user input processor module 104. The user input processor module 104 processes all the information provided by the user and generates new standard sets of information. Information generated by input processor module 104 is fed into 
Please replace paragraph [0025] with the following amended paragraph: 
[0025] Fig. 2 shows the process of converting user information into a standard set of information 200 that is used within the intersection design generation and evaluation method system 100 
Please replace paragraph [0027] with the following amended paragraph: 
[0027] It should be noted that while intersection design generation and evaluation method system 100 can work without optional inputs 204, optional inputs 204 can be included within mandatory inputs 202. Under such conditions, both mandatory inputs 202 and optional inputs 204 is required to be provided by the user. 
Please replace paragraph [0052] with the following amended paragraph: 
[0052] Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig. 5 provide comprehensive details about the steps that constitutes intersection design generation and evaluation method system 100. Next, the effectiveness and applicability of the invention is demonstrated by using the invention for an exemplary four-leg intersection. Details about the application and results of using the invention for the exemplary four-leg intersection are set forth hereinafter. 
Please replace paragraph [0030] with the following amended paragraph: 
[0030] Fig. 3 is a detailed flow diagram of intersection layouts, where for each intersection layout, at-least one movement has a different position ID. than rest of the intersection layouts. 
Please replace paragraph [0037] with the following amended paragraph: 
[0037] After terminating the first iterative process 308, the set of new intersection design list 304 is finalized. Some of the intersection design generated may not fit within intersection design constraints 212. Intersection designs that fit within design constraints 212 are selected and listed within 
Please replace paragraph [0038] with the following amended paragraph: 
[0038] Fig 4. is a detailed flow diagram of 
Please replace paragraph [0039] with the following amended paragraph: 
[0039] First, all 
Please replace paragraph [0040] with the following amended paragraph: 
[0040] If temporary movement design list 402 is not empty, then first 
Please replace paragraph [0044] with the following amended paragraph: 
[0044] Next, the selected intersection design 406 is deleted from the temporary intersection design list 402, as shown in operation 426. The third iterative process 404 is repeated until all the 
Please replace paragraph [0045] with the following amended paragraph: 
[0045] After terminating the third iterative process 404, intersection design with the lowest total intersection conflicting volume is ranked first, intersection design with second lowest total intersection conflicting volume is ranked second and so on. For each 
Please replace paragraph [0086] with the following amended paragraph: 
[0086] For simplicity this example does not include any volume adjustment factor 210. An exemplary design constraints is imposed on the final intersection designs. Design constraints specifies that each movements should start and end on the same side of their boundary as in typical intersection design. For example, movement northbound left 610 starts from south boundary 602 in an intersection design 600. So, within all 
Please replace paragraph [0087] with the following amended paragraph: 
[0087] Please note that if no design constraints are defined then all intersection design is a part of the 
Please replace paragraph [0088] with the following amended paragraph: 
[0088] Intersection design generation and evaluation method system 100 is used for the example intersection layout 600. Intersection layout 600, demand volume 700 and exemplary design constraints are sent to user input processor module 200. User input processor module 200 assigned unique ids to generate twelve movements and twenty-four position ids 634. Next, movement ids and positions ids 634 are sent to intersection designs 304 are created within 
Total possible intersection design for a four-legged intersection 

    PNG
    media_image1.png
    14
    17
    media_image1.png
    Greyscale
6*4) ^ (6*4) ~ 1.3*10^33 possible intersection designs 
Please replace paragraph [0089] with the following amended paragraph: 
[0089] All intersection designs are tested one by one whether they met the exemplary design constraints. All intersections design that satisfy the design constrains are chosen to be a part of
Total possible intersection design for a four-legged intersection 
= [(6*5*4*3*2) * (5*4*3*2)] ^ 2 ~ 7*10^9 possible 
Please replace paragraph [0090] with the following amended paragraph: 
[0090] Next, all 
 	Applicant is required to cancel the new matter in the reply to this Office Action.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Extensive mechanical and design details of an apparatus should not be included in the abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because claim 4 recites: “A computer-generated  method for generating all intersections designs…”. However, computer generated method is nothing more than just a program, which is non-statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. The following is an example of statutory subject matter: “A non-transitory computer readable medium encoded with a computer program for generating all intersections designs…”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the phrase ‘filtered intersection’ was not disclosed in the applicant’s originally filed Specification. Therefore the following subject matter is new matter recited in claim 1, and within claims 2-7, 10 and 11 by dependency: “…generating all filtered intersection designs; determining total conflicting volume for all filtered intersection design; ranking all filtered intersection designs; and forwarding the best intersection design layout with their evaluation results to the user; wherein the user input includes information relating to designs of a typical intersection layout, traffic demand volume and other factors that can affect efficiency of the intersection operation; wherein input processor module processes the information provided by the user and generates the standard set of information; wherein the standard set of information is used by filtered intersection design module to generate all filtered intersection design;…“. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: In regards to claim 8 though the prior art Dufford et al.(US Patent 9,695,760) teaches optimization of the collection and storage of vehicle route segments (col. 21 lines 33-66), the prior art fails to teach the following limitations of claim 8: receiving information relating to movement, position, adjusted demand, conflicting movements and non-conflicting movements of a roadway intersection design; initializing temporary movement list, temporary demand volume and total conflicting volume; selecting first movement from temporary movement list; deleting movements with temporary demand of zero; generating a list of parallel movements that do not conflict with said first movement; selecting second movement with lowest temporary demand volume; updating temporary demand volume; updating total conflicting volume within the intersection; and consolidating intersection conflicting volume; wherein the temporary movement list is initialized by copying all movements to the temporary movement list; wherein the total conflicting volume is initially set to zero; wherein the temporary demand volume is initialized by copying the adjusted demand volume for each movement to the temporary demand volume; wherein the any movements within the list of parallel movements do not conflict with said selected movement or any other movement within the list of parallel movements; wherein said second movement is selected from all the movements within the parallel movement list; wherein said second movement has the lowest temporary demand volume within the parallel movement list. Therefore claims 8 and 9 are indicated as allowable.

Response to Arguments
Applicant's arguments filed 09/03/22 have been fully considered but they are not persuasive. 
The applicant’s arguments in regards to the objection to the abstract state that the several changes to the abstract on 09/03/22 do not add new information. However, the amendment filed on 09/03/22 to the abstract clearly provides new matter that was not disclosed in the applicant’s originally filed Specification: “A method to generate intersection designs and evaluate their efficiency based on total conflicting volume. Intersection designs are generated by switching intersection movement positions. By iteratively switching movement positions, every possible intersection design is generated. Generated intersection designs are filtered through the design constraints. The best phasing sequence for an intersection design is dynamically generated by concurrently moving all non-conflicting movements. Dynamically generated phasing is used to determine the total conflicting volume for each intersection design. Finally, all intersection designs are ranked using total conflicting volume.” Therefore, the objection to the abstract has been maintained.
The 35 U.S.C. 112(b) rejection of claim 1 for reciting the indefinite phrase “feasible intersection” has been withdrawn due to the amendments to claim 1 to remove “feasible intersection“. However, claims 1-7, 10 and 11 are rejected under 35 U.S.C. 112(a) first paragraph for reciting new matter in claims 1-7, 10 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649